             Case 2:17-cv-01731-TSZ Document 75 Filed 02/20/19 Page 1 of 3




 1                                                         THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5
                                    U.S. DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
 7   STRIKE 3 HOLDINGS, LLC, a Delaware
     corporation,
 8                                                       NO. 2:17-cv-01731-TSZ
 9                             Plaintiff,
                                                         NOTICE OF APPEARANCE
10          vs.
11   JOHN DOE, subscriber assigned IP
12   address 73.225.38.130,

13                             Defendant.

14

15

16   TO:    THE CLERK OF THE COURT; and
17   TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD:
18          PLEASE TAKE NOTICE that Adrienne D. McEntee hereby appears representing
19   Defendant John Doe, subscriber assigned IP address 73.225.38.130, in the above-captioned
20   matter and requests that copies of all papers and pleadings, except process, be served on her at
21   Terrell Marshall Law Group PLLC, 936 North 34th Street, Suite 300, Seattle, Washington,
22   98103-8869.
23

24

25

26

27


                                                                     TERRELL MARSHALL LAW GROUP PLLC
     NOTICE OF APPEARANCE - 1                                              936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                           Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
                                                                               www.terrellmarshall.com
            Case 2:17-cv-01731-TSZ Document 75 Filed 02/20/19 Page 2 of 3




 1          RESPECTFULLY SUBMITTED AND DATED this 20th day of February, 2019.
 2
                                       TERRELL MARSHALL LAW GROUP PLLC
 3

 4                                     By: /s/ Adrienne D. McEntee, WSBA #34061
                                         Beth E. Terrell, WSBA #26759
 5
                                         Email: bterrell@terrellmarshall.com
 6                                       Adrienne D. McEntee, WSBA #34061
                                         Email: amcentee@terrellmarshall.com
 7                                       936 North 34th Street, Suite 300
                                         Seattle, Washington 98103-8869
 8                                       Telephone: (206) 816-6603
 9                                       Facsimile: (206) 319-5450

10                                       J. Curtis Edmondson, WSBA #43795
                                         Email: jcedmondson@edmolaw.com
11                                       EDMONDSON IP LAW
                                         399 NE John Olsen Avenue
12                                       Hillsboro, Oregon 97124
13                                       Telephone: (503) 336-3749

14                                     Attorneys for Defendant

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                          TERRELL MARSHALL LAW GROUP PLLC
     NOTICE OF APPEARANCE - 2                                       936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                    Seattle, Washington 98103-8869
                                                                 TEL. 206.816.6603  FAX 206.319.5450
                                                                        www.terrellmarshall.com
             Case 2:17-cv-01731-TSZ Document 75 Filed 02/20/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on February 20, 2019, I electronically filed

 3   the foregoing with the Clerk of the Court using the CM/ECF system which will send
 4   notification of such filing to the following:
 5
                    Bryan J. Case, WSBA #41781
 6                  Email: bcase@foxrothschild.com
                    FOX ROTHSCHILD LLP
 7                  1001 Fourth Avenue, Suite 4500
                    Seattle, Washington 98154
 8
                    Telephone: (206) 624-3600
 9                  Facsimile: (206) 389-1708

10                  Lincoln D. Bandlow, Admitted Pro Hac Vice
                    Email: lbandlow@foxrothschild.com
11                  FOX ROTHSCHILD LLP
                    10250 Constellation Blvd., Suite 900
12
                    Los Angeles California 90067
13                  Telephone: (310) 598-4150
                    Facsimile: (310) 556-9828
14
                    Attorneys for Plaintiff
15
            DATED this 20th day of February, 2019.
16

17                                               TERRELL MARSHALL LAW GROUP PLLC

18
                                                 By: /s/ Adrienne D. McEntee, WSBA #34061
19                                                 Adrienne D. McEntee, WSBA #34061
20                                                 Email: amcentee@terrellmarshall.com
                                                   936 North 34th Street, Suite 300
21                                                 Seattle, Washington 98103-8869
                                                   Telephone: (206) 816-6603
22                                                 Facsimile: (206) 319-5450
23                                               Attorneys for Defendant
24

25

26

27


                                                                    TERRELL MARSHALL LAW GROUP PLLC
     NOTICE OF APPEARANCE - 3                                                 936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                              Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
